 


 HCON 53 ENR: Authorizing the use of Emancipation Hall for an event to commemorate the 400th anniversary of the arrival of the first African slaves to the territory that would become the United States.
U.S. House of Representatives
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 53 


July 31, 2019
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall for an event to commemorate the 400th anniversary of the arrival of the first African slaves to the territory that would become the United States. 
 
 
1.Use of Emancipation Hall for event commemorating 400th anniversary of arrival of first African slavesEmancipation Hall in the Capitol Visitor Center is authorized to be used on September 9, 2019, for an event to commemorate the 400th anniversary of the arrival of the first African slaves to the territory that would become the United States. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  Clerk of the House of Representatives.Secretary of the Senate. 